DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: moving mechanism in claims 1 and 19 and the heater in claims 1, 6 and 14-17. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2-5 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to claim 2, the claim reads “the high-stiffness state” [line 5] for the first shape memory member. There is insufficient antecedent basis for this limitation in the claim, therefore the claim is unclear. 
For the purposes of prosecution, it will be assumed that this is one instance of the shape-memory members being heated to increase the stiffness of the shape-memory members, as discussed in claim 1 lines 13-16. 
	In regards to claim 16, the claim recites “The variable stiffness device according to claim 15, wherein the low-bending stiffness portion is separate from the heater.” However, this is contradicts claim 14 from which it ultimately depends, which requires the low-bending stiffness portion comprises the heater. Therefore, the claim is unresolvably unclear. 
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In regards to claim 15, the claim recites “The variable stiffness device according to claim 14, wherein the low-bending stiffness portion also serves as the heater.” However, claim 14 recites that the low-bending stiffness portion comprises the heater. Therefore, this is not further limiting. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
	Claims 1, 6-14 and 17-20 are allowed.
	Claims 2-5 and 15-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	This application is in condition for allowance except for the presence of claim *** directed to an invention non-elected with traverse in the reply filed on***.  Applicant is 

The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, (claim 1) a variable stiffness device comprising; 
a first elongated member including at least, in spatial order, a high bending stiffness portion, a low bending stiffness portion then another high bending stiffness portion, the low bending stiffness portion having a lower bending stiffness than that of the high bending stiffness portion, 
a second elongated member arranged in and along the first elongated member, the second elongated member including at least, spaced in order, a shape memory member, a connecting member, and another shape memory member, 
an electric heating coil separate from and encircling the second elongated member, the electric heating coil on an outer portion of the first elongated member, or equivalent thereof (112 (f) interpretation of the “heater”) which is  configured to heat at least one of the shape memory members when it is located in the low bending stiffness portion, the heating increasing the bending stiffness of the shape memory member, 

wherein when the heater heats a first shape-memory member of the shape memory members, when the first shape-memory member is in the low-bending stiffness portion, to perform the stiffening, a second shape-memory member, which is the next adjacent one of the shape memory members is arranged in one of the high-bending stiffness portions. (claim 1)
For claim 19, the prior art fails to teach, among other features, a method requiring the above device excepting the heater, wherein the first shape-memory member is heated when arranged in the low bending-stiffness portion causing it to transition to a higher stiffness, and 
either cooling the next adjacent shape-memory member, or maintaining it in the cool, more pliable state. 
McCoy (USPN 5,055,101) teaches the first and second elongated members. 
Morishima (US PGPUB 2017/0321666) teaches the above except for the first elongated member and details related thereto, or the moving mechanism, or the details of what occurs with the next adjacent shape-memory member in the method claim 19.
Takahashi (US PGPUB 2018/0266402) teaches the above except for the first elongated member and details related thereto, or the moving mechanism, or the details of what occurs with the next adjacent shape-memory member in the method claim 19..
There is no reason or suggestion provided in the prior art to modify the above prior art to have the additional features as claimed above, and the only reason to modify 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McCoy (USPN 5,055,101) 
Morishima (US PGPUB 2017/0321666)
Takahashi (US PGPUB 2018/0266402)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795